 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Boeing Company and Seattle Professional Engi-neering Employees Association.Case 19-CA-6616June 27, 1974DECISION AND ORDERCHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn February 27, 1974, Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel andCharging Party filed exceptions and supporting briefs,and the Respondent filed cross-exception and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand finds merit in certain of Respondent's cross-ex-ceptions. Accordingly, the Board adopts the rulings ofthe Administrative Law Judge, and those findings andconclusions consistent with this decision. It furtheradopts the Administrative Law Judge's recommendedOrder dismissing the complaint, but solely for thereasons given below.This case involves the action taken by Respondentto correct administrative errors in the assignment ofjob titles to some 54 employees engaged in computerprogramming or computer systems analysis for busi-ness applications. As the Administrative Law Judgefound, computer work for business applications doesnot require professional skills and has always beendistinct from computer work for scientific or engi-neering application which does require professionalskills. These 54 employees were mistakenly given titleswhich indicated that they performed professional en-gineering work, and upon discovery of that mistakeRespondent changed their job titles to those whichaccurately reflect the work they perform. It is thischange in job titles and the resultant removal fromcontract coverage that the General Counsel and theCharging Party (SPEEA) contend was a unilateralalteration in the scope of the SPEEA unit in deroga-tion of the bargaining obligation imposed by Section8(a)(5) of the Act. We find no merit in this contention.The SPEEA was originally certified in 1946 as therepresentative of a unit of professional engineers.'iAlthough the unit has not always been confined to professionals, asdefined in Sec 2(12) of the Act, it has been confined to employees performingeither professional engineering functions or subprofessional work which wasconsidered entry-level professional, i e , jobs to which graduate engineersSince 1956, the SPEEA has advocated the limitationof the unit to professionals as defined in Section 2(12)of the Act; and the most recent collective-bargainingagreement describes the unit as limited to employeesclassified by the Company as engineers, with the clas-sification to be based upon the definition of "profes-sional" used in the Act.In the above circumstances, we find that represen-tative rights have never been accorded to the SPEEAfor employees performing computer work for businessapplications either by certification or agreement ofthe parties. It is undisputed that the some 200 otheremployees performing computer work for businessapplications are not included in the SPEEA unit.Since there is no real dispute over the fact that these54 employees have been and are now performing non-unit work, we find that no alteration in the scope ofthe SPEEA unit has occurred by virtue of their reclas-sification, and that, in reclassifying the employees asitdid, Respondent's action was not in derogation ofany bargaining obligations imposed upon it by Sec-tion 8(a)(5) of the Act. We shall therefore dismiss thecomplaint.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: This mat-ter was heard at Seattle, Washington on December 12 and13, 1973. The complaint, issued October 30, 1973, is basedupon a charge filed August 31, 1973, by Seattle ProfessionalEngineering Employees Association, hereinafter referred toas SPEEA. The complaint alleges that the Boeing Company,hereinafter referred to as Respondent, violated Section8(a)(5) and 8(a)(1) of the National Labor Relations Act,hereinafter referred to as the Act.were initially assigned and from which they progressed to professional leveljobsiWe also agree with the Administrative Law Judge that the Respondent'sright to correct misclassifications appears to be affirmed by the collectiveagreement and by the practice of the parties thereunder, to the extent thatsuch action is consistent, as here, with the clearly intended definitional scopeof the bargaining unitWe do not reach the question, however, as to thepropriety of other types of unilateral reclassification, and we have thereforerested our decision on somewhat narrower grounds than did the Administra-tive Law Judge212 NLRB No. 22 THE BOEINGCOMPANY117IssuesThe ultimate issue is whether Respondent violated Sec-tion 8(a)(5) of the Act when it unilaterally reclassified 54employees from its professional payroll to its technical pay-roll without a change of work duties, with a result being thatsaid 54 employees were removed from the professional bar-gaining unit involved herein (SPEEA).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,' and to argue orally. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel, the Charging Party, and the Respondent.Upon the entire record,2 and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTITHEBUSINESSOF RESPONDENTRespondent is engaged in numerous business operationsin the State of Washington and elsewhere, including thebusiness of its wholly owned corporate subsidiary, BoeingComputer Services, Inc., hereinafter referred to as BCS.During calendar year 1972, a representative period, Re-spondent sold and delivered in excess of $50,000 worth ofgoods and services to customers outside the State of Wash-ington, and in the same period Respondent received morethan $50,000 worth of goods and services directly fromoutside the State of Washington.IITHE LABOR ORGANIZATION INVOLVEDSeattle Professional Engineering Employees Associationis a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Background1.The Company-RespondentCompany is a large cor-poration, having started as an airplane manufacturer buthaving diversified over the years. Most of its manufacturingactivities being highly specialized and technical in nature,Respondent employs many persons with scientific and engi-neering backgrounds and experience.As Respondent grew and expanded its operations, itchanged its business, scientific, and engineering systems asneeds became evident. One important and constantly ex-panding requirement has been that of mechanized data pro-cessing, equipment for which frequently has been changed,enlarged, and improved over the years. Respondent's firstuse of data equipment was that of accounting tabulatingmachines, installed in 1938.The General Counsel's case was submitted by stipulation. The only wit-nesses atthe hearing were those called by Respondent2 On February 1, 1974, counsel for Respondent filed a motion to correct187 transcript errors. The motion hereby is granted, there having been noopposition filed. It is noted that the transcript is not of good qualityBy 1948, the finance department (Boeing corporate head-quarters), under whose supervision the tabulating machineswere operated, began to receive requests from the engineer-ing department for use of the tabulating equipment in "list-ing" assistance. Such work for the engineering departmentbeing on demand, it disrupted accounting and other busi-ness schedules. As a result, some employees and the ma-chines they operated were removed from the financedepartment and set up in a separate area for exclusive useby the engineering department. That basic separation ofdata machines and data processing employees betweenbusiness and engineering functions has continued to thepresent.Respondent historically has had three divisions: corpo-rate headquarters, commercial airplane division, and aero-spacedivision.Prior to and until 1955, corporateheadquarters and the aerospace division relied upon apunched-card system for processing data; the commercialairplane division used equipment of the other two divisionsfor processing. In 1955, corporate headquarters and theaerospace division acquired early computer system equip-ment and, in 1958, the commercial airplane division alsoacquired such equipment. Thereafter, all three divisions re-lied upon computer machines, with expanded and improvedsystems being installed as more sophisticated computersbecame available on the market.2.Employees-Fromits first use of data processing ma-chines, in about 1951, the aerospace division physically se-parated employees and machines devoted to businesssystems from those devoted to engineering systems. Com-mencing in 1958, the commercial airplane division similarlyseparated its employees and machines into two groups,those devoted to business systems and those to engineeringsystems. The separation was a logical one, necessitated inboth divisions by the disparate nature of the work involved.Business systems essentially is a clerical function; engineer-ing systems essentially is a professional function.During the early years of data processing, business sys-tems equipment was simple and easy to operate. Skilledtechnicianswere not required, with operators generallybeing regular office and clerical employees. No special edu-cation or preemployment training or experience was re-quired. Equipment gradually became more complex anddifficult to operate and, in 1966, Respondent created threejob classifications on the technical payroll. The higher levelemployees engaged in business computing systems were as-signed to those job classifications, and since that time it hasbeen Respondent's policy to assign to the technical payrollhigh-level employees doing business systems computing.On January 1, 1971, Respondent organized Boeing Com-puter Services, Inc. (BCS) to do all computing work re-quired by the three divisions of Respondent. Personnel andequipment, at that time detailed for computer work in thethree divisions, were transferred to BCS. In addition tobeing assigned all the computer work of Respondent as acustomer, BCS also undertook computer work for othercustomers, on a commercial basis. BCS has continued to thepresent as a general computer service organization.BCS has two divisions. One is assigned work involvingdata processing for business systems, and one is assignedwork involving data processing for engineering systems. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis has been the historical division of computer work atRespondent, as outlined above.When employees andequipment were transferred from Respondent to BCS, theywere assigned to the same work, and same use, they had atRespondent before transfer. Employee transferees includedthe 54 involved in this controversy. All 54 of them worked,before transfer, in business systems, and all are in businesssystems at BCS.3.SPEEA-This professional unit was organized for en-gineersin 1946. An election was held in 1946 and SPEEAwas certified as the collective-bargaining representative ofthe engineer-employees of Respondent. At time of certifica-tion of SPEEA, the unit included only professional engi-neersand some employees performing subprofessional jobsconsidered entry level, to which graduate engineers initiallywere assigned and from which they progressed to profes-sional level jobs. The unit has never included all ofRespondent's professional engineering employees, nor hasit included professionals other thanengineers.After organi-zation the unit did include, however, a few nonprofessionalsas more fully explained in this decision (some of which havebeen the basis for this controversy).Since about 1956 SPEEA has advocated use of the Act'sdefinition of the term "professional," and has advocatedlimitation of the unit to professionals so described. Re-spondent initially resisted such efforts because some non-professionals (nonexempt) were in theunit.However, allnonexempt 3 Jobs were eliminated by provisions of the cur-rent agreement between SPEEA and the Company. Theunit now is limited to professional engineering employeeswho are exempt from the overtime requirements of the FairLabor Standard Act.Respondent's relationship with SPEEA has been a friend-ly one. There is no hint in the record of any unionanimus.It is found that such animus does not exist, and was not,wholly or partially, a motive for making the reclassificationsinvolved herein.As of December 1, 1973, SPEEA had 9,626 members.4.Collective-bargaining agreements-Thefirst agreementexecuted by SPEEA and Respondent was dated December4, 1946. Agreements have been effectiveat all times sincethat date, with the most recent one having been dated Octo-ber 19, 1972, to be effective December 16, 1971, throughDecember 15, 1974.The first agreement included five categories of "non-ex-empt classification." They were engineering draftsmen, "A"and "B," engineeringliaisonman"B," flight test analyst"B," and research laboratory analyst "B." The 25 othercategories in the unit were "exempt classifications" (profes-sionals).The second agreement, effective July 1, 1947, to July 1,1948, was longer and more detailed than the first. Section9 provided, "The Association agrees that there shall be nointerference with Company operations." There was someenlargement of "non-exempt classifications." The contractextension to July 1, 1949, included slight modifcations, withsome change in "exempt" and "non-exempt classifica-tions."The negotiated contract effective July 1, 1949, to3This refers to the provisions of the Fair Labor Standards Act relating toprofessional exemption from the terms of the ActJuly 1, 1951, contained no management rights clause, andhad some slight "exempt" and "non-exempt" modifications.The same contractual pattern continued from 1951 untilJune 16, 1967, with periodic changes of relatively limitedextent and with brief management rights clauses. AppendixA to each contract was the list of "exempt" and "non-exempt" categories, with slight changes from year to year.The contract executed January 30, 1968, effective fromJune 16, 1967, through June 15, 1969, was the first to belengthy, detailed, and sophisticated. It covered a greatlyexpanded number of subjects, but the "Rights of Manage-ment" provision remained brief and in much the same formas in earlier contracts. The number of "non-exempt classifi-cations" was sharply reduced. The definition of "profes-sional employee" used in the Act was adopted A provisionfollowing, that adoption stated:This note shall not be construed as affecting the classi-fications listed in this Appendix A, or the Company'sunilateral right to select and determine the employeesto be included in each such classification.The contract effective June 16, 1969, through December15, 1971, essentially was the same as the 1967-69 contract,again with reduced "non-exempt classifications" and withthe same definition of "professional employee" and thesame note quoted above.The present contract is effective December 16, 1971,through December 15, 1974. It also contains the above-quoted note to the appendix, and the Act's definition of"professional employee." The "Rights of Management"provision reads as follows:Section 2.1 Rights of Management.2.1.(a)The terms and conditions of this Agreement areminimum and the Company shall be free to grant morefavorable terms and conditions and to pay salary rateshigher than the salary ranges shown in Appendix A toany engineering employee.2.1(b)The management of the Company and the direc-tion of the work force is vested exclusively in the Com-pany subject to the terms of this Agreement. Withoutlimitation, implied or otherwise, all matters not specifi-cally and expressly covered or treated by the languageof this Agreement may be administered for its durationby the Company in accordance with such policy orprocedure as the Company from time to time may de-termine.B.The ReclassificationsThis controversy involves Respondent's reclassificationof 54 employees from the professional payroll (04) to thetechnical payroll (06).4 On the date of reclassification, theHerein referred to as the March 2 reclassification The first reclassifica-tion of one employee was effective February 16, 1973, 47 otherswere effec-tiveMarch 2. 1973, and 6 more were reclassified later under identicalcircumstances It was stipulated at the hearing that all 54 should be consid- THE BOEINGCOMPANY54 were included in the SPEEA bargaining unit, which thennumbered 8,884 employees. The 54 were computer pro-grammers and systems analysts, employed in the businesssystems division of BCS. Three of the 54 had been in thebargaining unit since 1959, and one or more had entered theunit each year thereafter, except in 1963, when there wereno entries. Twenty-two joined the unit in 1966.Respondent determined, following a BCSjob audit in late1971, that the 54 were not properly classified (they were onRespondent's "04" payroll) as professionals. They were notthen doing, nor had they ever done, professional work forRespondent while employed in computer work. The reclas-sifications resulted in change of job title, payroll code num-ber, and bargaining status. None of the 54 received anychange in work location, pay, immediate supervision, or jobduties. The reclassification result that occasioned the unfairlabor practice charge involved herein was removal of the 54from the bargaining unit; after reclassification, the 54 nolonger were represented, since they then were in a nonrepre-sented group.Notification of intent to reclassify the 54 first was givento SPEEA (to John Ober, then executive director of SPEEA)by H. Stuart Birrell, assistant corporate director for laborrelations of Respondent, in a telephone conversation duringFebruary 1973. (Exact date was not determined at hearing).Ober and Birrell agreed, during that call, that employeesscheduled for reclassificaion would be given the option toremain in the bargaining unit, if they were professionallyqualified for engineering jobs that were available.On March 2, 1973, Ober wrote a letter to Birrell andrequested identity information concerning all employees tobe reclassified from the 04 payroll to 06, and from 06 to 04.The requested information was given in Birrell's letter toOber dated April 4, 1973. Ober was advised in the letter that48 employees were reclassified March 2, 1973, from payrollnumber 04 to 06.Ober scheduled a meeting for March 21, 1973, to be at-tended by all persons subject to the reclassification, butnone appeared. The record shows no instance wherein anyaffected employee objected to reclassification.C. Contentionsof thePartiesThe GeneralCounsel contends that the reclassification ofMarch 2, 1973, was unilateral alteration of the scope of thebargaining unit, without express or implied agreement ofSPEEA followed by Respondent's refusal to bargain withSPEEA as the exclusive representative of the appropriateunit, in violation of Section 8(a)(5) of the Act.The Charging Party concurs with the General Counsel.Respondent contends that the collective-bargainingagreementauthorizes Respondent to reclassify individualemployees unilaterally; that historical precedent supportsthat authority; that SPEEA was notified of the reclassifica-tions involved herein, but never objected to them, or re-questedbargaining about the subject; that SPEEAacquiesced in the reclassifications or waived any right ofobjection it may have had; that the 54 employees were notered the same for purposes of this controversy.119doing professional work and cannot appropriately be in-cluded in SPEEA;and that Respondent has not violated theAct.Analysis and ConclusionsA. The Bargaining UnitOn May 22, 1946, in Case 19-R-1664, the National LaborRelations Board filed a Consent Determination of Repre-sentative designating SPEEA the exclusive representativefor the unit described as:All professional engineering employees employed bythe Company who possess an intimate knowledge ofmathematics and physical sciences gained by scientificor technological education, training or experience andwho apply this knowledge in the planning, designing orutilization of forces and materials for use in structures,machines and products, performing services in whichthe exerciseof individual judgment is a primary factorin the classificationslisted in Appendix A attachedhereto.Appendix A, as revised by agreement of the parties, showsthe following classifications:Grade 5: Detail EngineerGrade 3: EngineerGrade 1: Major Engineer, Weight Controller-CGrade B: Lead Engineer, Weight Controller-BGrade C: Assistant Group EngineerAbove Grade C: Group Engineers, Group Service En-gineersThereafter, and to the present, SPEEA has acted as exclu-sive representative of the unit, and has executed periodicagreements with Respondent that have been continuouslyeffective since December 4, 1946.The unit now consists solely of professional engineeringemployees who are exempt from the overtime requirementsof the Fair Labor Standards Act. The record shows, and itis found, that the 54 employees involved herein were not attime of reclassification doing the work of "professional em-ployees" as that term is defined in the Act and in the con-tract of the parties. It is further found that none of the 54objected to reclassification.The unit as originally established was an appropriate one,covering only professional engineers. "Purity" of the unithas not been historically maintained, on two counts. First,nonprofessionals were included in the unit from 1947 until1971 (see annual bargaining agreements for full descriptionof all classifications within the unit). Second, the 54 employ-ees who were reclassified were not doing professional workprior to reclassification in 1973. They worked as businesssystems computer programmers and systems analysts,which are technical rather than professional jobs.It is not clear whether Respondent's answer to the com-plaint is an admission or denial of appropriateness of theunit and SPEEA's status as exclusive representative of thatunit.However, it is clear from Respondent's arguments athearing and in its brief that it considers the unit inappropri-ate if the contested 54 are included therein. It further argues 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the subject of appropriateness must be settled beforereaching consideration of any duty to bargain In otherwords, according to Respondent, a duty to bargain meansa duty to bargain with an appropriate unit.General Counsel and the Charging Party argue that,when the group of 54 was reclassified and removed from theunit, there was a unilateral alteration of the scope of the unitby Respondent without sanction of statute, contract, pastpractice and conduct, or bargaining. According to this argu-ment, the 54 constituted a class of workers, since all 54 wereengaged in similar work-business systems computer pro-gramming and analyzing. The Charging Party states in itsbrief, "This is a case of pure refusal to bargain."It is much too late to argue about the unit as such. Boardcertification has been acted upon without challenge, and theparties have bargained amicably and continuously since1946. It is found that the unit is appropriate, and thatSPEEA is the exclusive bargaining representative of theunit .5B.Duty To BargainRespondent argues that, as a result of a BCS job auditconducted in 1971, it was discovered that 54 employees inthe business systems division erroneously were classified injob titles within the scope of the SPEEA unit, but their workwas, and always had been, technical rather than profession-al. It is contended that the 54 "were intermingled with theemployees on the technical payroll and indistinguishablefrom them in such things as job functions, responsibility,experience, initiative, skill and ability, work location, super-vision, hours, working conditions, and educational back-ground." It is argued that the work of the 54 did not requireany engineering or scientific knowledge and was not workwhich satisfies the definition of "professional" within themeaning of the Act or the Fair Labor Standards Act.Upon the basis of that discovery, it is stated, Respondentdetermined that the 54 employees were "misclassified," and,accordingly, reclassified them.A fundamental inquiry is: absent contractual provisionsthat control, and absent past practice and possible acquies-cence considerations, does the Act require bargaining underthe facts of this case, or is reclassification as here carried outa function that is inherently one for management's unilater-al action at its own discretion9The unit was established by the Board in 1946. Althoughitbegan as a professional unit, a few nonprofessionals be-came members. Historical acquiescence by Respondent andSPEEA to inclusion of some nonprofessionals is apparent,hence there cannot be a challenge at this late date of inclu-sion of nonprofessionals. The unit was well established andagreed upon by the parties at all times prior to, and on,March 2, 1973.General Counsel and the Charging Party have argued atlength, both orally and in briefs, that the scope of a unitcannot be changed unilaterally by a company-that theremust be bargainingThose arguments assume that the problem of the 54 is one5Douds v International Longshoremen's Association[New York ShippingAsvn ], 241 F2d 278, 282 (C A 2, 1957)of unit scope; that the 54 had similar jobs, and that the unithad been expanded from an originally pure professionalunit to one that included nonprofessionals as a group orclass.Respondent argues that the 54 individually were inSPEEA by error, through wrongjob labels, and not by unitexpansion through work relationship.Intent of the parties concerning the professional nature ofSPEEA, particularly as shown by the current contract andprior requests by SPEEA for Respondent to "purify" theunit, are clear. That intent supports the conclusion that theproblem is cast in the mold urged by Respondent Reclassifi-cation then becomes a problem of individual job titles, notone of change of unit.However, regardless of which view of the problem isadopted, the law is clear that reclassification affecting aunit, as here, is a subject that must be bargained, either atcontract negotiation time or thereafter if the problem arisesafter the contract is executed. The answer to the inquirynecessarily is in the affirmative.6Having concluded that the reclassification of employees,with their consequent removal from the unit, is not an inher-ent function of management and must be bargained, thenext question is whether the subject was, as a matter of fact,bargained in this case. If it was not bargained at the timeof contract negotiation, was there bargaining during pen-dency of the contract, or perhaps waiver of the right todemand bargaining, or failure following proper notice torequest bargaining?C. Contractual ProvisionsThe current contract contains a rights of managementprovision quoted above, and a note to appendix A-4, alsoquoted above.The rights of management provision is vague and uncer-tain. It is brief in form and, for the most part, has remainedin about the same language since 1951. It is of no substantialassistance in deciding the present controversy.Of more interest is the note to appendix A-4 If the con-tract permits Respondent's unilateral reclassification of the54 employees involved herein, that permission must befound in the note.No testimony was given, or evidence adduced at the hear-ing, concerning negotiation relative to the note. If it wasdiscussed at bargaining sessions (Ober testified that it wasnot), that discussion was not established. It is necessary,therefore, to examine the contract.As discussed elsewhere in this Decision, Respondent'semployees frequently are transferred to other locations, as-signed to other jobs, promoted, demoted, and otherwisesubjected to changes and reclassifications. Such changesand reclassifications are on an accelerated basis in TheBoeing Company, because of sharp changes in total em-ployment and economic conditions affecting large custom-ers buying aircraft and services. Nothing in contractualprovisions indicates any limitation, or bargaining necessity,relative to such changes and reclassifcations. Indicative ofprovisions relating to this activity are those found in sec-6 SteereBroadcastingCorp,158 NLRB 487 (1966) THE BOEING COMPANYtions 5.2(e)(1), 6.2(a), 6.2(b), 6.4(e), 8.4(e), 8.4(g), and 8.6(g)of the current contract, covering many employmentchanges.The note to appendix A-4 quotes the definition of profes-sional employees given in the Act, and provides that thedefinition will be considered by Respondent in classifyingindividuals pursuant to the recognition provisions of thecontract (article I thereof). Classifications of professions arelisted in the appendix. The note then states that it shall notbe construed as affecting "the Comany's unilateral righttoselect and determinethe employees in each such classifica-tion." 7 (Emphasis supplied.) General Counsel admits thatthe quoted portion of the note authorizes Respondent's uni-lateral classifications of professionals, but argues that itapplies only to initial classifications; Respondent arguesthat it applies as well to reclassifications, including thoseinvolved herein.There is nothing in the contract to indicate or show thatthe words "select and determine" were intended to have thenarrow meaning advocated by the General Counsel. In ab-sence of contractual definitions, the commonly accepteddefinitions of Webster's Dictionary are,adopted. They are:select: to choose, pick out1.Chosen in preference to another or others; pickedout, especiallyfor excellence or somespecial quality;picked.determine: to bound, limit, prescribe; . . . to setbounds1. to set limits to; bound; define.2. to settle conclusively or beforehand; decide; re-solve.3. to reach a decision about after thought and inves-tigation; decide upon.It is clear that the words "select and determine," as thosewords are defined by Webster and used in the contract, arebroad enough to cover reclassifications such as those under-taken in this case, in addition to initial classifications.Counsel for the General Counsel argues that Respondenthas waited too long to reclassify-that the original "mis-takes" or "misclassifications" must stand because they oc-curred such a longtimeago, without prompt action tocorrect them. Apparently the theory is that the original(professional) unit scope was changed and acquiesced in bythe parties upon inclusion of the nonprofessionals, and thatreclassification of nonprofessionals is forever forbiddenthereafter, because the unit scope would be affected. Thatargument is not adopted. In the first place, there is nocontractual prohibition of reclassification, and no time limitis set in the contract for reclassifying, or to "select anddetermine." Second, the BCS job audit was conducted, andaction taken thereupon, within a reasonable time after BCSwas organized. Third, specific authority to classify certainlymust imply authority to reclassify, particularly to correcterrors and conform with work change requirements. If suchwere not the case, Respondent easily could avoid the re-striction and nullify the entire contractual provision, simplyby not making doubtful or potentially erroneous classifica-tions in the first place. The right to "select and determine"7 This definition of "professional employee," and the note now discussedfirst appeared in the contract effective June 16, 1967, through June 15, 1969.121is givenunilaterallyto the Company and the Act's definitionof "professional employee" need only be considered-it isnot mandatory.Finally, the entire appendix A-4 in the present contract,and its predecessor provision of similar import, obviouslyvest in Respondent the authority and responsibility formaintaining the professional status of the unit, through clas-sifications.There is nothing in the contract that indicatesRespondent cannot correct misclassifications when it findsthat an error has been made in its own earlier classifications.Further, to require the parties to bargain for every changeof classification, with hundreds of them being involved ineach change of employment totals, would be to negate ap-pendix A-4 and to impose an intolerable burden upon theparties.It is found that Respondent did bargain with SPEEA, asrequired by the Act, and that the contract of the partiesspecifically authorizes reclassifications as herein made.Section 8(a)(5) of the Act imposes upon an employer theobligation to bargain collectively with representatives of hisemployees, and Section 8(d) defines the term "bargain col-lectively" as imposing the obligation... to meet at reasonable times and confer in goodfaith with respect to wages, hours, and other terms andconditions of employment, or the negotiation of anagreement, or any question ansing thereunder... .The Boardstated inInternationalShoe Company,151NLRB 693:The duty to bargain under the Act imposed onunions and employers alike, is a continuing one, andthe parties are at all times obligated to discuss anybargainable subject upon request unless they have re-duced [their] agreement on that subject to writingHere, the parties have reduced their agreement on thesubject to writing, and having concluded the matter, thereis no requirement to bargain thereafter on the same subject.Section 8(d) of the Act provides, in part, that the duty tobargain collectively... shall not be construed as requiring either party todiscuss or agree to any modification of the terms andconditions contained in a contract for a fixed period,if such modification is to become effective before suchterms and conditions can be reopened under the provi-sions of the contract.The General Counsel during hearing relied almost exclu-sively uponSalt River ValleyWater Users' Association, 204NLRB No. 26, for his contention that unilateral reclassifica-8 See alsoTide Water Associated Oil Company,85 NLRB 1096;The JacobsManufacturing Company,94 NLRB 1214 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion without bargaining, as involved herein,isan unfairlabor practice. However, that case differs in several impor-tant respects from this case, and does not support the Gen-eralCounsel's theory. First, there was a long history ofdisagreement during negotiations between the parties inSalt Riverconcerning the matter of reclassification. Second,the subject was bargained to impasse. Third, the companythereupon instituted its previously announced plan, and re-classified the employees involved. Fourth, respondent madethe reclassifications only after good-faith bargaining to im-passe over the specific issue. It was found that respondentinSalt Riverviolated the Act by proposing to impasse thatthe persons occupying the old classification be excludedfrom the unit and by refusing to recognize the union as theirbargaining representative.In the instant case, the record does not show the natureof negotiation discussions on the subject of reclassifications.Only the contract is in the record, and it states quite clearlythat Respondent unilaterally makes classifications pursuantto recognition provisions of the contract, and that in makingclassificationsRespondent will consider the definition of"professional employee" given in the contract. There is noquestion concerning bargaining to impasse during negotia-tion to exclude the 54 from the unit. The parties settled theirdifferences on this subject, if they had any, and embodiedthat settlement in their contract.D. Past PracticeIt is found that past practice of the parties is consistentwith authority given by the contract to Respondent.Respondent has a long history of sharp fluctuations in itsemployment. As requirements of the military establishmentand commercial airlines change, and as aircraft models arealtered, precipitous drops and steep rises of employmentare experienced. Constant reclassification of employees isone result of such fluctuations. Professional engineers havenot escaped reclassifications and changes; evidence showsthat, from 1968 to October 1973, 1,841 employees unilater-allywere moved into SPEEA by Respondent, and 1,322were moved out. Those moves were to and from hourly,nonexempt salaried, technical, and management jobs. Theexact number is not established, but the evidence is notdisputed that a substantial number of those transfers result-ed from correcting misclassifications. Since at least 1969,Respondent has given SPEEA monthly reports which listedall transfers out of its unit and which showed, for thosehaving dues deducted, the payroll to which they were trans-ferred. It is not disputed that SPEEA requested the reports,received them, and used them.H. Stuart Birrell, assistant corporate director for laborrelations for Respondent, testified to many instances where-in employees were reclassified to job titles outside theSPEEA unit, without a change of duties,as inthe instantcase. One instance involved 47 scientists reclassified in Jan-uary 1967 from professional engineering job titles to thetechnical payroll.General Counsel introduced SPEEA'swritten agreement with the reclassification, and argued thatthe letter did not constitute a waiver of SPEEA's right toobject to future reclassifications Possibly that is so, butneither does the letter indicate SPEEA's belief that it hada right to bargain theissue,which it could waive. In anyevent, the date of the letter, January 20, 1967, is prior to thefirst inclusion of the note to appendix A of the contractbetween the parties effective June 16, 1967, authorizing uni-lateral company reclassification.Birrellalso testified to 26 such reclassifications in June1972, from professionalengineeringtitlestomanagementpayroll titles, without change of job duties. Birrell testifiedthat SPEEA was notified, but did not object to or questionthe reclassifications.Birrellalso testified that manysimilarindividual reclassifications had been made (not group clas-sifications),and that SPEEA often made inquiries but neverobjected to, or questioned, the Company's authority tomake the changes.Birrell's testimony was not contradicted,and is creditedThe testimony of Mr. Ober, executive director of SPEEAuntil June 1973, is particularly revealing. He stated in re-sponse to the question "Did you ever protest those kinds ofreclassificationsby the company [note:involving move-mentoff SPEEA roles to correct misclassifications]? "No,because in most instances it meant that the man retained hisjob rather than being laid off." This testimony, which iscredited, clearly shows that SPEEA knew in advance ofreclassifications,acquiesced in them, and "in mostinstanc-es" welcomed them.Taken as a whole, the evidence shows: (a) From 1946until probably about mid-1973, the relationship betweenSPEEA and Respondent was cordial,casual, and frequentlyinformal.(2)Until about mid-1973, Respondent usually,but possibly not always, notified SPEEA of impending re-classifications,of which there have been many, involvingchange of job title and removal from SPEEA but not involv-ing change of job duties. (3) Until the present controversy,SPEEA has not objected to such reclassifications, nor has.at ever asked to bargain about them. (4) About mid-1973, therelationship between the parties began to change and be-come more formal.Based upon past practice as shown by the evidence, it isclear that the intent of the parties, through their contract,has been that Respondent has the unilateral right to classifyand, when necessary, to reclassify. It is also clear that Re-spondent in the past, including this present instance, hasmade every effort to keep SPEEA advised of itsintentionsrelative toreclassificationsIt is not disputed that Respond-ent gave SPEEA notice, well in advance, of proposedreclas-sification of the 54 employees involved herein, and thatSPEEA made no objection, nor did it request bargaining onthe subject.E.Waiver of AcquiescenceThe evidence shows that SPEEA has been well aware ofRespondent's frequent reclassifications into and out ofSPEEA in the past, including reclassifications similar tothose involved herein, involving no change of job duties.BCS was organized in 1971, and late that year Mr.Birrellof Respondent notified Mr. Ober of SPEEA that a job auditwould be made which could result in reclassifications.SPEEA did not protest or request bargaining, but Mr. Oberrenewed a request he had made earlier, relative to otherclassifications of a similar nature, that the employees in- THE BOEINGCOMPANY123volved be given the option of accepting the reclassificationRespondent was offering, or of being reassigned to engi-neering work commensurate with their titles. Mr. Birrellagreed to that request "as we had in the past." Ober madeno objection to the proposed reclassifications, and asked fora name list of the people.The same sort of option was requested, and given, in theJune 1972 reclassifications.In February 1973, Respondent notified SPEEA of theplan to reclassify the 54 now involved, and SPEEA request-ed that it be kept advised of developments-no protest orrequest to bargain was made. On March 2, 1973, SPEEAasked that Respondent provide it with thename,socialsecurity number, organization, skill code, and description ofall employees to be reclassified. On April 4, 1973, the re-quested information was given to SPEEA and SPEEA wasnotified that the reclassification had been effected March 2,1973. At no time thereafter did SPEEA protest reclassifica-tions, nor did it object to any actions taken by Respondent.More important, there was no request by SPEEA to bargainthe issue. SPEEA clearly acquiesced in Respondent's ac-tions, and that acquiescence constitutes implied acknow-ledgmentbySPEEA that Respondent reclassifiedaccording to its contractual authority.The first time Respondent had any knowledge of SPEEAdissatisfactionwith reclassifications was in August 1973when, during a meeting between Respondent and SPEEAofficials,on matters not related to reclassifications, aSPEEA representative indicated in a casual and informalmanner that the possibility of filing an unfair practicecharge was being considered because of the 48 (54) reclassi-fications. The charge was filed August 31, 1973.ther of those instances, as well as in no instance on priorreclassification, did SPEEA expressly or impliedly object orrequest that the subject be bargained. Further, there stillhad not been any request by SPEEA to bargain, even in theface of what appears to be sudden dissatisfaction with pastpractice, right up to the time of the unfair labor charges filedherein, in August 1973. It is possible, so far is known fromthe record, that Respondent would, upon request, still bar-gain, even at this late date. Action taken by Respondent wasnot irreversible-it was relatively minor, involving onlychange of payroll designation, (Effect on the unit was mi-nuscule). However, there is no way to know Respondent'sposition, since no request has been made by SPEEA tobargain theissue, in which event Respondent cannot befound to have refused to bargain .9CONCLUSIONS OF LAW1.Respondent, The Boeing Company, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. SPEEA is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent did not, through alleged acts, violate Sec-tion 8(a)(5) as alleged in the complaint.4.Respondent did not in any manner interfere with, re-strain, or coerce its employees in the exercise of rights guar-anteed in Section 7 of the Act, and did not thereby engagein unfair labor practices within the meaning of Section8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:F. Request To BargainBased upon the foregoing, it cannot be concluded thatthere was a refusal to bargain in violation of Section 8(a)(5)of the Act. There was no duty on the part of the Companyto bargain again, on a subject that already had been embod-ied in a formal agreement. However, even if SPEEA's theo-ry is accepted for sake of argument, and it is assumed thatthere was a duty to bargain, that duty would apse uponrequest, after notification given to SPEEA by Respondent,of Respondent's intention to reclassify. Notice was given ontwo occasions; a general notice'of intent to reclassify someemployees, given late in 1971, and specific notice given inFebruary 1973 prior to the March reclassifications. In nei-ORDER10It having been found and concluded that Respondent,The Boeing Company, has not engaged in unfair labor prac-tices, the complaint herein is dismissed in its entirety.9Holiday Inn Central,181 NLRB 997, 1000 (1970);American Buslines, Inc.,164 NLRB 1055, 1055-56 (1967);N. L R.B. v Alva Allen Industries,369 F.2d.310 (C.A. 8, 1966),U.S. Lingerie Corp.,170 NLRB 77 (1968).10 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and in objections thereto shall be deemedwaived for all purposes